Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori (US 6,480,012 B1).
Regarding claim 1, Komori discloses a probing system, (Fig. 1-11) for testing a wafer (wafer under test 4), comprising: 
a suction nozzle configured to suck the wafer via vacuum suction of at least one suction zone on the wafer surface; ([Col.7: Lines 1-10] suction through end of flexible tube 8 configured to attach wafer under test 4 by vacuum suction to insulator board through probe card wafer 1); 
 and a plurality of probes of an electrical testing substrate ([Col. 3; Lines 48-56] probe card wafer) configured to contact probing zones on the wafer surface with a contact pressure ([Col. 7: Lines 19-25], bumps 21 in the burn-in unit formed in the probe card wafer 1 are in contact with pads 26 in the semiconductor device formed in wafer under test 4).  
Regarding claim 4, Komori further discloses the probing system wherein the electrical testing substrate has a through hole, and the suction nozzle is arranged at the through hole (Fig. 1-2,  wafer through holes 16 are located at the board through hole 7, and opening of flexible tube 8).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (US 2011/0156734 A1) hereinafter Berry.
Regarding claim 1, Berry discloses a probing system( multi-DUT test system 100), for testing a wafer ( [paragraph 30] DUT 112 may be a semiconductor), comprising: 
a suction nozzle configured to suck the wafer via vacuum suction of at least one suction zone on the wafer surface ([paragraphs 68-69] puck carrier 500 includes mechanism to create a hold vacuums including connection nozzles); 
and a plurality of probes of an electrical testing substrate ([paragraphs 53-54] contactor 408 comprises a probe card assembly with electrically conductive probes) configured to contact probing zones on the wafer surface with a contact pressure ([paragraphs 53-54] contactor 408 comprises a probe card assembly with electrically conductive probes 410 for contacting terminals 113 on DUT 112).
Regarding claim 2, Berry discloses the probing system of claim 1. Berry further discloses wherein the contact pressure depends on a height of the wafer ([paragraph 140] the movement of contactor 408 and DUT 112 closer together or further apart can change the force of contact between terminals 114 and probes 410).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Daisuke et al. (JP 2002100666A) hereinafter Daisuke.
Regarding claim 3, Berry discloses the probing system of claim 1. Berry further discloses a platform is configured to support the wafer; (Berry; [paragraph 29] DUT 112 is placed on carrier 116 configured to support the wafer); a driving unit is controlled by a control unit to move the suction nozzle or the platform vertically; (Berry; [paragraphs 56-57] lift 406 may be moveable in the z-direction and can move carrier 116 so that terminals are in proximity to or in initial contact with probes.)
Berry does not disclose a probing system further comprising: a measuring unit is controlled by the control unit to measure a distance between the probes and the suction nozzle or between the probes and the wafer, and to feedback the distance to the control unit.
Daisuke discloses a wafer probing system ([paragraph 1] stage lifting device for use in wafer probers) comprising: a measuring unit is controlled by the control unit to measure a distance between the probes and the suction nozzle or between the probes and the wafer, and to feedback the distance to the control unit.  (Daisuke; [paragraph 18] position sensor 40 detects the position of the stage 30 in the z-axis direction and position control unit 42 feedback controls the position of the stage in the Z-axis direction based on the deviation)
Berry and Daisuke are analogous arts as both are in the field of wafer testing devices. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to add a motorized platform for carrying the wafer under test vertically into testing position using a position sensor for feedback control. Doing so would allow the wafer to be moved into the appropriate testing position and prevent damage due to the collision of the probe and wafer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857